976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis FULLER, Plaintiff-Appellant,v.Correctional Officer GALLOWAY;  Lieutenant Currie;  DeputyWarden Mitchell;  Chief McCloud;  Property Control Officer,McCormick Correctional Institution;  Correctional OfficerBelch, Defendants-Appellees.
No. 92-6653.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 18, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  William B. Traxler, Jr., District Judge.  (CA-90-2168)
Dennis Fuller, Appellant Pro Se.
Larry Cleveland Batson, Robert Eric Petersen, Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, South Carolina, for Appellees.
D.S.C.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Dennis Fuller appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fuller v. Galloway, No. CA-90-2168 (D.S.C. June 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED